Citation Nr: 1440016	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for headaches.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, granted an increased rating of 30 percent for service-connected headaches, effective May 3, 2005.  Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for headaches remains before the Board.  

The Veteran withdrew his request for a hearing before the Board in July 2008.  

The claim was remanded in January 2009 and March 2010 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2010 decision, the Board found the lay statements of record, including those from the Veteran, his wife, and his mother, to not be credible.  Specifically, the Board found the Veteran and his spouse to be unreliable, inconsistent, and not credible in their version of historical personal events.  Nevertheless, the remand order requested that the Veteran be provided with a VA examination to assess the current severity of his service-connected headaches.  

Based upon the Board's remand, the VA examination request specifically noted the credibility findings and stated that the VA opinion must be based upon a careful study of the record, citation to objective evidence, and a well-explained rationale for all findings.  The request also noted that any opinion based only on the Veteran's report of his history will be insufficient.  
In June 2014, a headaches disability benefits questionnaire (DBQ) was filled out, and the examiner indicated that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  However, the DBQ also indicated that the headaches only lasted between one to six hours.  In the opinion section, the examiner stated that the information and opinions were based on subjective reports from the Veteran as he was not having a headache at that time.  Moreover, there is no explanation for the finding of prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The examiner merely noted that the Veteran brought in private treatment records indicating continued complaints of headache pain and noted that that treatment provider offered different diagnoses for the headaches symptoms.  Therefore, the Board finds that further explanation is required for the examiner's findings.  

The Board also notes that the private records referenced have not been provided, despite the fact that VA has attempted to get authorization from the Veteran to obtain all private records.  Upon remand, the Board requests that another attempt be made to get the records the Veteran brought to the June 2014 VA examination.  

The issue of entitlement to TDIU is intertwined with the issue of entitlement to an increased rating for headaches, and is, therefore, remanded to allow for the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment referenced in the June 2014 VA examination.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Then, forward the claim back to the June 2014 VA examiner to obtain further explanation and support for the findings contained therein.  The examiner is asked to evaluate the current severity of the Veteran's disability and is asked to cite objective findings, observations, and medical principle in support of all conclusions reached.  If the examiner finds support in the record for such conclusions, the examiner must specifically note which records were relied upon.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



